DETAILED ACTION

Claim Objections
Claim 13 objected to because of the following informalities:
	Claim 13 is a independent claim, so that it should be “A method for determining impairment…”. 
  
  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “a user attached monitor device physically attached to the monitored individual” twice, it is not clear are they the same and single one device, or two separately different devices? 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over PATTON (US 20200289042 A1, claims the priority of Us-Provisional-Application US 62818028 March, 132019).
Re Claim 1, PATTON discloses a system for determining individual impairment (see PATTON: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract), the system comprising:
a user detached monitor device (see PATTON: e.g., Fig. 9, and,  -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106--, in [0053]), wherein the user detached monitor device includes:
a camera (see PATTON: e.g., Fig. 9, and, --optical data associated with a person's eyes and face around the person's eyes may be captured using a camera (or other optical sensor) while the person observes the data on the display. For example, one or more optical sensors integrated with the display device may capture optical data while the person observes the data on the display.--, in [0054]);
a display (see PATTON: e.g., Fig. 9, and,  -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106….optical data associated with a person's eyes and face around the person's eyes may be captured using a camera (or other optical sensor) while the person observes the data on the display. For example, one or more optical sensors integrated with the display device may capture optical data while the person observes the data on the display--, in [0053]-[0054]);
a processor; and a computer readable medium including instructions executable by the processor (see PATTON: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract) to:
display a series of images via the display (see PATTON: e.g., Fig. 9, and,  -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106….optical data associated with a person's eyes and face around the person's eyes may be captured using a camera (or other optical sensor) while the person observes the data on the display. For example, one or more optical sensors integrated with the display device may capture optical data while the person observes the data on the display--, in [0053]-[0054]);
receive images of eyes of a monitored individual captured by the camera (see PATTON: e.g., Fig. 9, and,  -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106….optical data associated with a person's eyes and face around the person's eyes may be captured using a camera (or other optical sensor) while the person observes the data on the display. For example, one or more optical sensors integrated with the display device may capture optical data while the person observes the data on the display--, in [0053]-[0054]);
and using the received images detect a level of eye movement by the monitored individual (see PATTON: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract; and, --the optical data may provide a biometric fingerprint that can be used to uniquely identify the person based, for example, on images of the user's eye. Further, the optical data may include color variations that may be imperceptible to the human eye, but which may reveal blood flow within and around the person's eyes. Additionally, the optical data may include data variations that can reveal details of the person's pupil reflexes, eye movements (smooth pursuits, saccadic movements, irregular, convergent, divergent, and so on)--, in [0027]; similarly, -- the processor may present data to the display and receive optical data 110(1) as the person watches the data on the display. The processor may analyze the optical data 110(1) to detect … eye movements (rapid movements, tracking movements (smooth or otherwise), divergence, other eye movements, or any combination thereof), pupil reflexes, pupil shape, eye shape, swelling, retinal injury, and so on. The processor may further analyze the motion data 114(1) to detect movement indicative of dizziness or imbalance. The processor may determine data indicative of impairment 120(1) of the person 102(1) based on the optical data 110(1) --, in [0039]).

Re Claim 11, Patton further discloses receive an image of the face of the monitored individual via the camera (see PATTON: e.g., -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106….optical data associated with a person's eyes and face around the person's eyes may be captured using a camera (or other optical sensor) while the person observes the data on the display. For example, one or more optical sensors integrated with the display device may capture optical data while the person observes the data on the display--, in [0053]-[0054]); and  determine the identity of the monitored individual based at least in part on the image of the face of the monitored individual (see PATTON: e.g., --the optical data may provide a biometric fingerprint that can be used to uniquely identify the person based, for example, on images of the user's eye.--, in [0027] and see similarly: --For example, the person's eye may be visually unique, and the visual data may be sufficiently unique to provide a biometric signature that may be used to uniquely identify the person. The biometric signature data may be stored as an identifier in a database, for example.--, in [0027], [0039] and [0061]).

Re Claim 12, Patton further discloses a user attached monitor device physically coupled to the monitored individual and communicably coupled to the monitored individual (see PATTON: e.g., Fig. 5, and,  -- FIG. 5 depicts a block diagram 500 of a computing device 502 such as a VR device 104 or a smart glasses device 130,… The computing device 502 may further include one or more cameras 518 or other optical sensor devices, which may capture optical data (images).--, in [0088]-[0096]; and, -- a person 102 moves around while wearing the computing device 502--, in [0101]-[0102]; also see: --The memory 310 may include a graphical user interface (GUI) module 320 that may cause the processor 308 to generate a graphical interface including text, images, and other items and including selectable options, such as pull-down menus, clickable links, checkboxes, radio buttons, text fields, other selectable elements, or any combination thereof. The processor 308 may send the graphical interface to the output device 318, to one or more of the computing devices 106, or any combination thereof.--, in [0059]; --the cameras 420 may capture image data associated with a user automatically or in response to user input.--, in [0078]).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over PATTON (US 20200289042 A1, claims the priority of Us-Provisional-Application US 62818028 March, 132019); and in view of MACKNIK (US 20170049362 A1).
Re Claim 2, although Patton discloses compare at least a portion of the captured data to baseline physiological data that can be used as a basis for comparison to detect changes, such as impairments (see PATTON: e.g., --the computing device may communicate with another computing device (such as a computer server) through a network to compare at least a portion of the captured data to previously captured data associated with the person. The previously captured data may include baseline physiological data that can be used as a basis for comparison to detect changes, which may be the result of an impact or other condition. In some instances, deviation from a baseline may be indicative of a physiological change, which may be used as a basis for diagnosis--, in [0031], -- the processor may present data to the display and receive optical data 110(1) as the person watches the data on the display. The processor may analyze the optical data 110(1) to detect … eye movements (rapid movements, tracking movements (smooth or otherwise), divergence, other eye movements, or any combination thereof), pupil reflexes, pupil shape, eye shape, swelling, retinal injury, and so on. The processor may further analyze the motion data 114(1) to detect movement indicative of dizziness or imbalance. The processor may determine data indicative of impairment 120(1) of the person 102(1) based on the optical data 110(1) --, in [0039], and, -- a generalized average baseline measurement may be determined that may be used to determine impairment. Such impairments may include traumatic brain injuries (e.g., a concussion), chemical impairments or exposure to toxic substances, neurological diseases or infections, lifestyle factors, eye injuries, and so on. The processor may compare the captured data to the baseline and may determine impairment when the captured data deviates from the baseline by more than a threshold amount.--, in [0044]);
PATTON however does not explicitly disclose {above mentioned baseline measurements} a baseline level of eye movement,
MACKNIK teaches compare the detected level of eye movement with a baseline level of eye movement (see MACKNIK: e.g., -- A detection system may record eye movement data from a user, compare the eye movement data to a data model comprising threshold eye movement data samples, and from the comparison make a determination whether or not intoxication or impairment is present. The detection system may alert the user to take corrective action if onset or presence of a dangerous condition is detected. The eye movements detected include saccadic and intersaccadic parameters such as intersaccadic drift velocity. Measurements may be collected in situ with a field testing device. An interactive application may be provided on a user device to provoke the desired eye movements during recording.-- , in abstract, and, -- a system includes a sensing arrangement that collects eye movement data of a user, and a control unit in communication with the sensing arrangement. The control unit may be configured to compare the eye movement data to one or more baseline measurements of eye movement dynamics and, if the eye movement data diverges from one or more of the baseline measurements by a threshold amount, generate an alert for delivery to the user. Comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements. The eye movement data may include one or more saccade parameters, and comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user from the saccade parameters and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements.--, in [0011]-[0012], and [0028]),
PATTON and MACKNIK are combinable as they are in the same field of endeavor:  image processing for determining/recognizing eye movements and determine impairments based on the detected eye movements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify PATTON’s system using MACKNIK’s teachings by including compare the detected level of eye movement with a baseline level of eye movement to PATTON’s compare the captured data to the baseline measurements in order to determine the user's impairment (see MACKNIK: e.g. in abstract, and [0011]-[0012], and [0028]).

Re Claim 3, PATTON as modified by MACKNIK further disclose wherein the baseline level of eye movement is specific to the monitored individual impairments (see PATTON: e.g., --the computing device may communicate with another computing device (such as a computer server) through a network to compare at least a portion of the captured data to previously captured data associated with the person. The previously captured data may include baseline physiological data that can be used as a basis for comparison to detect changes, which may be the result of an impact or other condition. In some instances, deviation from a baseline may be indicative of a physiological change, which may be used as a basis for diagnosis--, in [0031]).

Re Claim 4, PATTON as modified by MACKNIK further disclose wherein the baseline level of eye movement is generic 2 to multiple monitored individuals (see PATTON: e.g.,-- a generalized average baseline measurement may be determined that may be used to determine impairment. Such impairments may include traumatic brain injuries (e.g., a concussion), chemical impairments or exposure to toxic substances, neurological diseases or infections, lifestyle factors, eye injuries, and so on. The processor may compare the captured data to the baseline and may determine impairment when the captured data deviates from the baseline by more than a threshold amount.--, in [0044]).

Re Claim 5, PATTON as modified by MACKNIK further disclose based at least in part on the comparison of the detected level of eye movement with a  baseline level of eye movement, report that the monitored individual is likely impaired (see MACKNIK: e.g., -- a system includes a sensing arrangement that collects eye movement data of a user, and a control unit in communication with the sensing arrangement. The control unit may be configured to compare the eye movement data to one or more baseline measurements of eye movement dynamics and, if the eye movement data diverges from one or more of the baseline measurements by a threshold amount, generate an alert for delivery to the user. Comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements. The eye movement data may include one or more saccade parameters, and comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user from the saccade parameters and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements.--, in [0011]-[0012], and [0028]). See the similar obviousness and motivation statements addressed above in the discussion for claim 2 above. 

Re Claims 13-15, and 17-18,  claims 13-15, and 17-18 are the corresponding method claim to claims 1-3, 5, and 10-11 respectively. Thus, claims 13-15, and 17-18 are rejected for the similar reasons as for claims 1-3, 5, and 10-11. Furthermore, PATTON as modified by MACKNIK further disclose method for determining impairment of a monitored individual (see PATTON: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract; also see MACKNIK: e.g., --the comparison method may determine the presence of intoxication from a percentage deviation from the user's threshold-normal drift velocity value(s). See below. In such an embodiment, the system calibrates (step 115) by recording a calibration set, such as ten seconds or less but preferably five seconds or less, of eye movement data of the user when the system is activated in the test environment under normal conditions. The system may compare the calibration data to the data model. In one embodiment, this involves determining a deviation of the user's threshold-normal drift velocity from the threshold-normal drift velocity of the model.--, in [0031]).

Re Claim 19,  claims 19 is the corresponding system claim to the combination of claims 1, 2, and 12 respectively. Thus, claim 19 is rejected for the similar reasons as for claims 1, 2, and 12. Furthermore, PATTON as modified by MACKNIK further disclose a system for determining individual impairment (see PATTON: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract; also see MACKNIK: e.g., --the comparison method may determine the presence of intoxication from a percentage deviation from the user's threshold-normal drift velocity value(s). See below. In such an embodiment, the system calibrates (step 115) by recording a calibration set, such as ten seconds or less but preferably five seconds or less, of eye movement data of the user when the system is activated in the test environment under normal conditions. The system may compare the calibration data to the data model. In one embodiment, this involves determining a deviation of the user's threshold-normal drift velocity from the threshold-normal drift velocity of the model.--, in [0031]).


Claims 6-9, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over PATTON as modified by MACKNIK; and in view of バートン (JP 2018505759 A).
Re Claims 6-9, PATTON as modified by MACKNIK further disclose wherein the monitored individual is considered likely  impaired when the detected level of eye movement is more than certain percent more than the eye movement in the baseline level of eye movement or less than certain percent less than the baseline level  of eye movement (see MACKNIK: e.g., -- A detection system may record eye movement data from a user, compare the eye movement data to a data model comprising threshold eye movement data samples, and from the comparison make a determination whether or not intoxication or impairment is present. The detection system may alert the user to take corrective action if onset or presence of a dangerous condition is detected. The eye movements detected include saccadic and intersaccadic parameters such as intersaccadic drift velocity. Measurements may be collected in situ with a field testing device. An interactive application may be provided on a user device to provoke the desired eye movements during recording.-- , in abstract, and, -- a system includes a sensing arrangement that collects eye movement data of a user, and a control unit in communication with the sensing arrangement. The control unit may be configured to compare the eye movement data to one or more baseline measurements of eye movement dynamics and, if the eye movement data diverges from one or more of the baseline measurements by a threshold amount, generate an alert for delivery to the user. Comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements. The eye movement data may include one or more saccade parameters, and comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user from the saccade parameters and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements.--, in [0011]-[0012], and [0028], and, --the comparison method may determine the presence of intoxication from a percentage deviation from the user's threshold-normal drift velocity value(s). See below. In such an embodiment, the system calibrates (step 115) by recording a calibration set, such as ten seconds or less but preferably five seconds or less, of eye movement data of the user when the system is activated in the test environment under normal conditions. The system may compare the calibration data to the data model. In one embodiment, this involves determining a deviation of the user's threshold-normal drift velocity from the threshold-normal drift velocity of the model.--, in [0031]),
PATTON as modified by MACKNIK however do not explicitly point out that above mentioned certain percentage be 10%, 20%, 30%, or 50%,
バートン teaches that 10%, 20%, 30%, and 50% more or less than more than the eye movement in the baseline level of eye movement {e.g., for the evaluation of corresponding sleep states, sleepiness risk level} (see バートン: e.g., --the present invention incorporates threshold level (s) as a marker of excessive drowsiness, said threshold marker indicating an individual object (ie by calibrated and personalized data means) or of normative data Determined from any or any combination. In this way, the VISE measurement value is subject to the subject or other party when a predefined or dynamically determined threshold level is exceeded, or when the safe operating area transitions to an unacceptable sleepiness risk level area. Can be configured to generate a warning or notification……. identifying at least one subject eye movement, the exact movement of the eye movement and its change over time To be able to track…measuring 5 mm eye closure or opening requires reducing the speed calculation error to below 10%, which means a resolution of at least 5 mm per pixel, or Nyquist Based on the theorem limits, one would require at least 25 mm (eye closure or eye opening measurement) per pixel. O Eye movement acceleration is not only detected at 2.25 mm (based on 10% error),--, --All sleep stages are analyzed in terms of EMG average levels (block [20]). In situations where the MEG average amplitude level exceeds the average measured EMG during the sleep phase other than REM, the percentage of this increase is noted (ie, the percentage of EMG amplitude exceeds the maximum average REM EMG level). If the percentage of increased EMG amplitude exceeds any previous average REM EMG level (ie, the average EMG amplitude exceeds the maximum EMG average threshold during the previous REM state, according to block [21]) The situation is flagged and determined to be “sleep behavior disorder” (SBD) (according to block 26). A flagged SBD may cause EMG levels during other conditions (ie restless leg syndrome, muscle pain (ie muscle pain), muscle process disorder (ie connective tissue inflammation), neuralgia, or REM sleep. The condition is flagged as idiopathic SBD (blocks [19], [22]) when accompanied by a report verifying that other disorders known to increase are not associated with an increase in EMG during the REM phase. [24]), the possibility of the onset of Parkinson's disease…..if the threshold is not exceeded (according to block [21]), a longer time base and data mining analysis is still applied and the EMG amplitude over a period of time or sequence or series of sleep studies is clearly such threshold. To determine if there is a tendency towards the level (ie typically the EMG average level exceeds the EMG average of other sleep stages by 10-20% (blocks [20], [23 ] And [21]), this condition will also be flagged as a possible early marker of the onset of Parkinson's disease or the appearance or onset of other muscle, neurological or neurological disorders .--- to combine with any or any combination of nerves and / or sleep EOI, including (but not limited to) combined states such as (but not limited to) sleep withdrawal syndrome, sleep-induced epilepsy or SBD To predict or diagnose “health condition or symptom” or “event of interest / EOI” (according to the “EOI definition” detailed in the abbreviation table later in this document). investigates the temporal correlation, configures the “COH time model” and “COH lag time” parameters, and the magnitude time point of the SR peak. Can be activated in accordance with plus and minus 30% from and any other within the selected COH magnitude range and plus 30% of total SR time (COH model time) and minus 30% of total SR time (COH lag time) Brain source localization signals will be shown as coherent link data--; and, --if the parameter is set to 50%, any epoch with NLDBV SNR or more than 50% above threshold will be classified as NLDBV epoch.--, also see: --The quality of sleep is most important, not the time in bed. Sleep is composed of different stages, and each stage of the sleep cycle provides different benefits. Deep sleep (stage N3) and REM sleep are the most important sleep stages. For normal adults, approximately 50% of the total sleep time is spent on stage 2 sleep, 20% is spent on REM sleep, and 30% is spent on the remaining stages including deep sleep. • Sleep debt is the difference between the amount and quality of sleep actually obtained and the amount and quality of sleep required. • Sleep debt is added at the expense of sleep.--, see the cited sections from the English version as provided with the Office Action);
PATTON (as modified by MACKNIK) and バートン  are combinable as they are in the same field of endeavor:  image processing for determining/recognizing eye movements and determine impairments based on the detected eye movements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify PATTON’s system using バートン’s teachings by including the monitored individual is considered likely  impaired when the detected level of eye movement is more than 10%, 20%, 30%, or 50% percent more than the eye movement in the baseline level of eye movement or less than 10%, 20%, 30%, or 50%  percent less than the baseline level  of eye movement to PATTON’s compare the captured data to the baseline measurements in order to determine the user's impairment, such as sleep disorder, and/or indication of early marker of the onset of Parkinson's disease or the appearance or onset of other muscle, neurological or neurological disorders (see バートン: e.g. in above highlighted paragraphs). 

Re Claim 16,  claim 16 is the corresponding method claim to claim 6 respectively. Thus, claim 16 is rejected for the similar reasons as for claim 6. Furthermore, PATTON as modified by MACKNIK and バートン further disclose method for determining impairment of a monitored individual (see PATTON: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract; also see MACKNIK: e.g., --the comparison method may determine the presence of intoxication from a percentage deviation from the user's threshold-normal drift velocity value(s). See below. In such an embodiment, the system calibrates (step 115) by recording a calibration set, such as ten seconds or less but preferably five seconds or less, of eye movement data of the user when the system is activated in the test environment under normal conditions. The system may compare the calibration data to the data model. In one embodiment, this involves determining a deviation of the user's threshold-normal drift velocity from the threshold-normal drift velocity of the model.--, in [0031]).
Re Claim 20,  claims 20 is the corresponding system claim to the combination of claims 1, 2, 12, and  6 respectively. Thus, claim 20 is rejected for the similar reasons as for claims 1, 2, 12, and 6. Furthermore, PATTON as modified by MACKNIK and バートン further disclose a system for determining individual impairment (see PATTON: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract; also see MACKNIK: e.g., --the comparison method may determine the presence of intoxication from a percentage deviation from the user's threshold-normal drift velocity value(s). See below. In such an embodiment, the system calibrates (step 115) by recording a calibration set, such as ten seconds or less but preferably five seconds or less, of eye movement data of the user when the system is activated in the test environment under normal conditions. The system may compare the calibration data to the data model. In one embodiment, this involves determining a deviation of the user's threshold-normal drift velocity from the threshold-normal drift velocity of the model.--, in [0031]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PATTON; and in view of バートン (JP 2018505759 A).
Re Claim 10, Patton further disclose that the system further comprises: 
a user attached monitor device physically attached to the monitored individual  (see PATTON: e.g., Fig. 5, and,  -- FIG. 5 depicts a block diagram 500 of a computing device 502 such as a VR device 104 or a smart glasses device 130,… The computing device 502 may further include one or more cameras 518 or other optical sensor devices, which may capture optical data (images).--, in [0088]-[0096]; and, -- a person 102 moves around while wearing the computing device 502--, in [0101]-[0102]);
and  wherein the computer readable medium further includes instructions executable by  the processor to: 
receive a test setup request from a user attached monitor device physically attached to the monitored individual (see PATTON: e.g., --The memory 310 may include a graphical user interface (GUI) module 320 that may cause the processor 308 to generate a graphical interface including text, images, and other items and including selectable options, such as pull-down menus, clickable links, checkboxes, radio buttons, text fields, other selectable elements, or any combination thereof. The processor 308 may send the graphical interface to the output device 318, to one or more of the computing devices 106, or any combination thereof.--, in [0059]; --the cameras 420 may capture image data associated with a user automatically or in response to user input.--, in [0078]);
PATTON however does not explicitly disclose the test setup request indicates an eye movement test, 
バートン teaches the test setup request indicates an eye movement test {e.g., for the evaluation of corresponding sleep states, sleepiness risk level} (see バートン: e.g., --the present invention incorporates threshold level (s) as a marker of excessive drowsiness, said threshold marker indicating an individual object (ie by calibrated and personalized data means) or of normative data Determined from any or any combination. In this way, the VISE measurement value is subject to the subject or other party when a predefined or dynamically determined threshold level is exceeded, or when the safe operating area transitions to an unacceptable sleepiness risk level area. Can be configured to generate a warning or notification……. identifying at least one subject eye movement, the exact movement of the eye movement and its change over time To be able to track…measuring 5 mm eye closure or opening requires reducing the speed calculation error to below 10%, which means a resolution of at least 5 mm per pixel, or Nyquist Based on the theorem limits, one would require at least 25 mm (eye closure or eye opening measurement) per pixel. O Eye movement acceleration is not only detected at 2.25 mm (based on 10% error),--, --All sleep stages are analyzed in terms of EMG average levels (block [20]). In situations where the MEG average amplitude level exceeds the average measured EMG during the sleep phase other than REM, the percentage of this increase is noted (ie, the percentage of EMG amplitude exceeds the maximum average REM EMG level). If the percentage of increased EMG amplitude exceeds any previous average REM EMG level (ie, the average EMG amplitude exceeds the maximum EMG average threshold during the previous REM state, according to block [21]) The situation is flagged and determined to be “sleep behavior disorder” (SBD) (according to block 26). A flagged SBD may cause EMG levels during other conditions (ie restless leg syndrome, muscle pain (ie muscle pain), muscle process disorder (ie connective tissue inflammation), neuralgia, or REM sleep. The condition is flagged as idiopathic SBD (blocks [19], [22]) when accompanied by a report verifying that other disorders known to increase are not associated with an increase in EMG during the REM phase. [24]), the possibility of the onset of Parkinson's disease…..if the threshold is not exceeded (according to block [21]), a longer time base and data mining analysis is still applied and the EMG amplitude over a period of time or sequence or series of sleep studies is clearly such threshold. To determine if there is a tendency towards the level (ie typically the EMG average level exceeds the EMG average of other sleep stages by 10-20% (blocks [20], [23 ] And [21]), this condition will also be flagged as a possible early marker of the onset of Parkinson's disease or the appearance or onset of other muscle, neurological or neurological disorders .--- to combine with any or any combination of nerves and / or sleep EOI, including (but not limited to) combined states such as (but not limited to) sleep withdrawal syndrome, sleep-induced epilepsy or SBD To predict or diagnose “health condition or symptom” or “event of interest / EOI” (according to the “EOI definition” detailed in the abbreviation table later in this document). investigates the temporal correlation, configures the “COH time model” and “COH lag time” parameters, and the magnitude time point of the SR peak. Can be activated in accordance with plus and minus 30% from and any other within the selected COH magnitude range and plus 30% of total SR time (COH model time) and minus 30% of total SR time (COH lag time) Brain source localization signals will be shown as coherent link data--; and, --if the parameter is set to 50%, any epoch with NLDBV SNR or more than 50% above threshold will be classified as NLDBV epoch.--, also see: --The quality of sleep is most important, not the time in bed. Sleep is composed of different stages, and each stage of the sleep cycle provides different benefits. Deep sleep (stage N3) and REM sleep are the most important sleep stages.
For normal adults, approximately 50% of the total sleep time is spent on stage 2 sleep, 20% is spent on REM sleep, and 30% is spent on the remaining stages including deep sleep. • Sleep debt is the difference between the amount and quality of sleep actually obtained and the amount and quality of sleep required. • Sleep debt is added at the expense of sleep.--, see the cited sections from the English version as provided with the Office Action);
PATTON  and バートン  are combinable as they are in the same field of endeavor:  image processing for determining/recognizing eye movements and determine impairments based on the detected eye movements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify PATTON’s system using バートン’s teachings by including the test setup request indicates an eye movement test to PATTON’s user’s input in order to determine the user's impairment, such as sleep disorder, and/or indication of early marker of the onset of Parkinson's disease or the appearance or onset of other muscle, neurological or neurological disorders (see バートン: e.g. in above highlighted paragraphs);
PATTON  as modified by バートン further disclose  and  start the eye movement test by enabling the camera and requesting that the monitored 8 individual watch the display (see PATTON: e.g., Fig. 9, and,  -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106….optical data associated with a person's eyes and face around the person's eyes may be captured using a camera (or other optical sensor) while the person observes the data on the display. For example, one or more optical sensors integrated with the display device may capture optical data while the person observes the data on the display--, in [0053]-[0054]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667